741 N.W.2d 333 (2007)
ROOYAKKER & SITZ, P.L.L.C., Mathew David Rooyakker, George Michael Sitz, and Sandra K. Burns, Plaintiffs-Appellants,
v.
PLANTE & MORAN, P.L.L.C., Kevin Lang, and Michelle Carrol, Defendants-Appellees.
Docket No. 134268. COA No. 273173.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the May 17, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.